EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM SpaceDev, Inc. Poway, California We consent to the use, in this Post Effective Amendment No. 5 for the Registration Statement on Form S-1 (No. 333-131778,originally filed as Form SB-2) of SpaceDev, Inc. of our report dated March 25, 2008 relating to the consolidated financial statements of SpaceDev, Inc. as of and for the years ended December 31, 2007 and 2006. We also consent to the reference to our firm under the heading “Experts” in such Prospectus. San Diego, California PKF April 8, 2008 Certified Public Accountants A Professional Corporation
